Citation Nr: 1412473	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-32 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army National Guard from January 1977 to October 1982, with a period of full-time training duty from March 1985 to August 1985.  He served on active duty with the United States Army from December 1990 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to individual unemployability.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for L5-S1 bulging disc and myositis, rated 40 percent; seborrheic dermatitis, folliculitis, rated 30 percent; depressive disorder, NOS, rated 30 percent; right S1 radiculopathy, rated 20 percent; left S1 radiculopathy, rated 20 percent; and small hiatal hernia and gastritis, rated 10 percent. His combined rating is 90 percent. 

2.  The Veteran's service connected disabilities preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

Analysis

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  The Veteran is currently service-connected for L5-S1 bulging disc and myositis, rated 40 percent; seborrheic dermatitis, folliculitis, rated 30 percent; depressive disorder, NOS, rated 30 percent; right S1 radiculopathy, rated 20 percent; left S1 radiculopathy, rated 20 percent; and small hiatal hernia and gastritis, rated 10 percent.  His combined disability rating is 90 percent.  Accordingly, the Veteran meets the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After a review of the evidence, the Board finds that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  In this regard, the Board has considered the Veteran's educational and employment background.  In his July 2010 application for TDIU, the Veteran reported having completed four years of high school and one year of college, in which he studied accounting.  He was last employed from 1995 to 2006 as a mail handler with the United States Postal Service (USPS), and was last able to work in July 2006.  The Veteran has asserted that due to worsening service-connected disabilities, he was no longer capable of performing the required tasks of his position.  The Veteran also indicated that he receives USPS disability retirement benefits as well as Social Security disability benefits. 

At his video conference hearing in February 2012, the Veteran testified that he is unable to work due to his service-connected disabilities.  He testified that he cannot sleep because of his digestive problems, and cannot eat because it causes him to vomit or have diarrhea, which makes him unable to leave his house.  He also testified that his back problems and radiculopathy make it difficult for him to walk, sit, or stand for any prolonged period of time, which necessitates the use of Canadian crutches in order to get around.  The Veteran also stated that he studied one year of accounting in college, but never used that education in any type of employment.  

The claims file contains medical records from the Veteran's last employer, the USPS.  Included is a July 2006 letter from a USPS Medical Officer who stated that the Veteran presented with pain, as well as difficulties in changing positions, from sitting to standing, from standing to sitting, and from getting out of bed.  The Veteran also presented with difficulties in ambulation and makes use of a walking cane.   The Veteran was noted to be looking very ill, with difficulties in ambulation and changing positions, marked weight loss with face of depression, and hopelessness.  The Medical Officer found that due to the intensity of his medical conditions, poor prognosis, and functional impairment, disability retirement was recommended for the Veteran.

The evidence of record also contains a statement received in March 2009 from the Veteran's co-worker, who stated that the Veteran went from 227 pounds to 140 pounds and continued to lose weight, and that his service-connected conditions deteriorated to the point that it limited his performance at work.    

During an October 2010 VA general medical examination, the examiner indicated that the Veteran's history of folliculitis, seborrheic dermatitis, hiatal hernia and gastritis would not render him unemployable and would not cause any functional impairment, but failed to provide a rationale for his opinion.  An October 2010 VA mental disorders examiner stated that the Veteran's major depressive disorder was not severe enough to preclude him from obtaining gainful employment.  The examiner reasoned that the Veteran's mental condition was controlled by medication, and that his symptoms were reflective of a mild condition.  An October 2010 VA spine examiner found that the Veteran's disabilities do not render him unemployable, but that he should not do strenuous manual labor which required him to lift 20 or more pounds or 10 pounds or less repetitively.  The examiner also stated that the Veteran could not do any activities which required him to stand for more than 20 minutes or sit for more than 30 minutes without being able to stand and stretch out.  

The Board notes that none of the October 2010 VA examiners appeared to take into consideration the Veteran's education and work history when rendering their opinions.  While he did study accounting for a year, the Veteran never obtained a college degree and never worked as an accountant.  Furthermore, the Veteran's eleven years of post-service employment is limited to that of a USPS mail carrier.  Also, while the October 2010 VA spine examiner found that the Veteran was not unemployable, the examiner's description of the Veteran's limited functional ability to work actually favors a finding that the Veteran's service-connected disabilities prevent him from securing or maintaining gainful employment, even in a sedentary work setting.  

The Board therefore finds that the evidence of record establishes that the Veteran is unemployable due to symptoms associated with his service-connected disabilities.  In light of the Veteran's education and work history, the USPS Medical Officer's recommendation that the Veteran be put on medical disability retirement in 2006, the Veteran's competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities, and the October 2010 VA spine examiner's descriptions of the functional effects of the Veteran's service-connected back disabilities [to include an inability to lift 20 or more pounds or 10 pounds or less repetitively, and an inability to stand for more than 20 minutes or sit for more than 30 minutes without being able to stand and stretch out], the Board finds that the evidence of record favors a finding that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.  Thus, the claim for entitlement to TDIU is granted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


